David Newbern, Judge, dissenting. I would be pleased to interpret our statute liberally if I could find in it language to interpret which could possibly lead to the conclusion the majority has reached. Rather than “visual efficiency” which this court seems to attempt to measure in the majority opinion, our statute, as the majority notes, deals only with the loss of “an eye,” or loss of vision of “an eye.” I note that the New Jersey case cited by the majority was based on a statute “fixing compensation for complete disability and loss of both eyes” which our statute does not do. I also cannot help but observe that the Arkansas General Assembly knows how to increase compensation for loss of two body members which work together or perform the same function. Ark. Stat. Ann. § 81-1313 (c) (15)(Repl. 1976) provides compensation for loss of hearing in one ear at 40 weeks compensation. Section 1313(c) (16) provides 150 weeks for loss of hearing in both ears. Section 1313(c) (17) provides 50 weeks compensation for loss of one testicle and 150 weeks for loss of both testicles. These provisions are in the very same schedule of injuries which makes no such provision for the eyes. Supplemental Opinion on Denial of Appellee’s Motion for Clarification delivered June 25, 1980 While I sympathize with the majority’s motives, I do not find this to be a matter of interpretation. The majority is legislating to make our statute as they would have it, despite the obvious intent of the body charged with that function. Thus, I respectfully dissent. Per Curiam. While we deny appellee’s motion to issue a supplemental order in this action, we deem it expedient to state that our opinion of March 26, 1980, and the mandate issued pursuant thereto on April 15,1980, do not preclude the trial court from exercising its inherent and discretionary power to correct errors appearing in its orders or judgments, when such errors were not made an issue, as in the instant case, oh appeal.